Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	NOTE: The claims are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The claim limitations, specifically claim 1 in question recite:

Claim 1
 “a storage unit…”
“an image processing unit…”
“a neuron storage unit…”
“a neural network operation subunit…”

Claim 3
“a universal data cache unit”

Claim 22
 “a storage unit…”
“an image processing unit…”
“a universal data cache unit”

	In the scope of software-hardware, such elements preceding “unit”, “subunit”, “processor” provide structure that is analogous to BRI examples such as a knife blade unit for cutting. If such modules for instance were recited on its own in the current claims, such interpretation would not be applicable, and instead a generic placeholder would be present, such as the sole mention of “device” or “apparatus” on its own would in fact invoke 112(f). In the case above, this is not reasonable for the field of software/hardware.

Such claims are believed to not exhibit:
1) a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function, and
2) “means” or “step”, and 2) usage of the word “means” or “step”.


“an input/output unit…”. 
“a universal operation subunit”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
“an input/output unit” and “a universal operation subunit” while supported in the specification does not allow one of ordinary skill in the art to definitely interpret the claims,  For purposes of prior art, it shall be construed as software loosely linked to processing acts, general memory and mathematical/software instructions. Further clarification is needed.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 4-7, and 13-17 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 11-13 of copending U.S. Serial No.  16718981. It would have been obvious to one of ordinary skill in the art to omit the step of using a speech and an image model as it is inherent to use such models or databases to process speech/images in some capacity, In re 

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Present invention claim			Conflicting claim
1. An image processing device comprising: an input/output unit configured to input a voice signal and an image to be processed; a storage unit configured to store the voice signal and the image to be processed; an image processing unit configured to convert the voice signal into an image processing instruction and a target area, wherein the target area is a processing area of the image to be processed, process the target area according to the image processing instruction to obtain a processed image, and store the image to be processed into the storage unit; and the input/output unit is further configured to output the processed image.

4. The image processing device of claim 2, wherein the neural network operation subunit is specifically configured to: convert the voice signal into text 

5. The image processing dev ice of claim 2. Nwherein the universal operation subunit is specifically configured to: convert the voice signal into the image processing instruction through the voice recognition technology, a semantic understanding technology, and the target voice instruction cony ersion model, and divide the image to be processed into areas according to the granularity of semantic areas in the image processing instruction and the image recognition 

6. The image processing device of claim 3. wherein the universal operation subunit is specifically configured to: convert the voice signal into text information through the voice recognition technology, convert the voice signal into the image processing instruction through the natural language processing technology, and divide the image to be processed into areas according to the granularity of semantic areas in the image processing instruction and the image recognition technology, and obtain the target area.  

7. The image processing dex ice of claim 3. wherein the universal operation subunit is configured to: convert the voice signal into the image processing instruction through the voice recognition technology and the semantic understanding technology, and  68Rimon Ref. No. 51-00002-US2 Client Ref. No. PCT19498HWJ-SQ1714653 divide the image to be 



12. The method of claim 11, wherein the converting the voice signal into the image processing instruction and the target area according to the target voice instruction conversion model includes: converting the voice signal into text information through a voice recognition 

13. The method of claim 11, wherein the converting the voice signal into the image processing instruction and the target area according to the target voice instruction conversion model includes: converting the voice signal into the image processing instruction through the voice recognition technology, a semantic understanding technology, and the target voice instruction conversion model, dividing the image to be processed into areas according to the granularity of semantic areas in the image processing instruction and the image recognition 





Claims 1 and 13 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 24 of copending U.S. Serial No.  16/615255. It would have been obvious to one of ordinary skill in the art to omit the step of using a speech and an image model as it is inherent to use such models or databases to process speech/images in some capacity, In re Karlson 136 USPQ 184 (1963): "Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before"

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Present invention claim			Conflicting claim
1. An image processing device comprising: an input/output unit configured to input a voice signal and an image to be processed; a storage unit configured to store the voice signal and the image to be processed; an image processing unit configured to 


receive a voice signal and an image to be processed;  a conversion module 

obtain a target area according to a target voice instruction conversion model, 
wherein the target area is a processing area of the image to be processed;  and 
a processing module configured to process the target area according to the 
image processing instruction and a target image processing model. 





Allowable Subject Matter
Claims 1-7, 9-17, and 20-22 are allowed pending the above double patenting rejections.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

WANG; Xiyong et al.	US 20190228762 A1
	Image pattern recognition.
OGAWA; HIROAKI	US 20190057696 A1
	Pattern analysis.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov